Title: To Thomas Jefferson from Joseph Crockett, 23 March 1808
From: Crockett, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     State of KentuckyLexington March 23rd 1808
                  
                  The resignation of Mr George M Bibb attorney of the united states court, for the district of Kentucky; has caused that office to be vacant. Mr William T Barry attorney at law, wishes to be considered as a candidate for that vacancy; he is an attorney of some emence at the barr and it is said he is assiduous and vigilant in his profession. Mr Barry is well known to the most of the members from this State in Congress, and I doubt not but they will agree with me in the Opinion of his fitness to discharge the duties of that office 
                  I have the Honor Sir to be respectfully your Hble Servt
                  
                     Joseph Crockett 
                     
                  
               